Citation Nr: 0003463	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-02 172	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for residuals of 
frostbite of the hands and feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1977 to May 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 RO decision which denied service 
connection for residuals of frostbite of the hands and feet, 
and from a November 1997 RO decision which denied service 
connection for bilateral pes planus (flat feet).  

The Board notes certain matters which are not on appeal.  In 
January 1998, the RO denied service connection for stomach, 
left knee, and left eye disorders.  The transcript of an 
April 1998 RO hearing (which included these issues) 
constitutes a notice of disagreement.  Tomlin v. Brown, 5 
Vet.App. 355 (1993).  These issues were included in a 
supplemental statement of the case in September 1998.  
However, the veteran did not thereafter file a timely 
substantive appeal as to these issues, and thus such issues 
are not before the Board.  38 U.S.C.A. §§ 7104, 7105, 7108 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(1999); Roy v. Brown, 5 Vet. App. 554 (1993).  


FINDINGS OF FACT

1.  The veteran's current bilateral pes planus began during 
active duty.  

2.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for residuals of 
frostbite of the hands and feet.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus was incurred in active service.  38 
U.S.C.A. §§ 1111, 1131, 1137 (West 1991); 38 C.F.R. § 3.303, 
3.304 (1999).  

2.  The veteran's claim for service connection for residuals 
of frostbite of the hands and feet is not well grounded.  
38 U.S.C.A. § 5107 (a) (West 1991 & Supp 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from September 
1977 to May 1981.  The service medical records do not include 
an entrance examination; it appears such was lost, since in 
October 1977 the veteran underwent a general medical 
examination because of lost records.  The October 1977 
examination notes his feet were found to be normal, and his 
physical profile (PULHES) included L-1 (normal) for the lower 
extremities.  On the accompanying report of medical history, 
the veteran denied a history of swollen or painful joints and 
foot trouble.  Service medical records show that in late 
November 1977, the veteran was seen in the podiatry clinic 
due to pain in both feet.  Examination of the feet revealed 
pes planus.  Arch supports for pes planus and a boot size 
check were recommended.  In March 1979, the veteran was seen 
complaining of fallen arches.  He said that he never had any 
trouble with his feet before.  It was noted that his feet 
appeared to be flat, and arch supports were prescribed.  In 
February 1980, the veteran was seen for cold hands after 
being exposed that day to cold and wet weather during a field 
exercise in Texas.  It was noted that his hands were cold to 
the touch, with poor capillary refilling, and were cyanotic.  
The veteran was unable to make a fist.  There was mention of 
a problem with the feet as well, but no detailed foot 
findings were reported.  The assessment was first degree cold 
injury.  The hands were rewarmed in warm water.  Later that 
day, the veteran was seen by a doctor, and the recent cold 
injury was noted.  The veteran also reported numerous cold 
weather injuries in the past.  Current examination showed the 
hands had normal color and good capillary filling, with 
slightly decreased sensation to pinprick and soft touch, 
especially at the fingertips was observed.  The diagnostic 
impression was chilblains (first degree cold injury).  

There is no service separation examination for the veteran's 
May 1981 release from active duty.

In August 1996, the veteran filed a claim for service 
connection for residuals of frostbite.  He reported treatment 
for frostbite in service; indicated he did not have a service 
separation examination; and reported no post-service 
treatment.

On a VA general medical examination in September 1996, the 
veteran related a history of frostbite during active service.  
He reported occasional numbness or pain in his fingers and 
toes, often elicited by cold weather.  Examination of the 
distal upper limbs revealed normal and symmetric color, 
temperature and trophism.  No deformities of the hand or 
fingers were noted.  Range of motion of the wrists, hands, 
and fingers was normal.  Pulses were conserved and symmetric.  
Examination of the feet and legs revealed that the color, 
temperature, and general trophism were normal and symmetric.  
Pulses were conserved at the popliteal, posterior, tibial, 
and pedal levels.  Both feet showed a marked flattening of 
the longitudinal arch, with almost normal transverse arches.  
Full range of motion of ankles, feet, and all toes was noted.  
The nails reflected good trophism, with minor 
onychogryphosis.  The diagnosis was history of frostbite of 
the hands and feet, treated medically and resolved well.  

On VA peripheral nerves examination in September 1996, the 
veteran gave a history of frostbite of the hands and feet in 
service.  He reported that he had a burning pain in his hands 
when it was cold or when he touched something cold.  He said 
that his feet ached when it was cold and when he went to bed 
at night.  On examination, the extremities revealed no 
weakness, atrophy, or fasciculation.  Deep tendon reflexes 
were 2+ and equal.  Toes went down bilaterally to plantar 
stimulation.  Sensation was normal throughout.  The diagnosis 
was history of frostbite.  

A VA outpatient treatment record dated in February 1997 shows 
that the veteran reported that his hands burned and ached 
after shoveling snow.  A history of frostbite in 1979 was 
noted.  The veteran said that he had decreased tactile 
sensation at fingertips since 1979.  It was noted that his 
hands were warm.  The fingertips and hands were pink with 
good capillary refill.  Movement of the fingertips was within 
normal limits.  The diagnostic impression was cold exposure, 
no frostbite.  

An April 1997 VA medical record reveals that the veteran 
complained of bilateral foot pain due to fallen arches.  He 
reported that arch supports were not working.  The diagnosis 
was bilateral flat plantar angle. 

A May 1997 VA medical record shows that the veteran 
complained of unbearable arch pain, worsening over the past 
18 years.  He stated that he had numbness and tingling of the 
toes, bilaterally.  The diagnostic assessment was pes planus, 
bilaterally.  

In a June 1997 statement, the veteran claimed service 
connection for flat feet.  With respect to frostbite, he said 
he was unable to perform outside activities during the winter 
months due to residuals of frostbite to his hands.  He stated 
that he had a burning pain in his hands and fingers when he 
engaged in outside activities that involved touching metal.  
He said that the VA examiner was unable to recognize his 
symptoms because the examination was conducted in the fall.  

In a June 1997 VA medical statement, Jerry L. Gross, DPM (a 
podiatrist) related that the veteran's service records showed 
that in March 1979 he had fallen arches, that this was 1 1/2 
years after being in service, and that the veteran was then 
given arch supports which provided only temporary relief.  
Dr. Gross commented that the veteran was a foot soldier in 
service and thus performed maneuvers on his feet.  The doctor 
related that he saw the veteran in October 1996 and diagnosed 
pes valgo-planus (fallen arches) on both feet.  He said that 
conservative therapy was attempted with no improvement, and 
surgery (triple arthrodesis) was scheduled for July 1997.  

VA hospital records show the veteran was admitted in July-
August 1997 and underwent a double arthrodesis on the right 
foot.  It was noted that the veteran had a history of 
bilateral pes valgo-planus with foot pain, and right foot 
surgery was requested after conservative treatment had 
failed.  History also included recurrent subtalar joint pain 
and midfoot pain secondary to subtalar joint coalition and a 
flat foot.  The veteran reported chronic right foot pain on 
weight bearing and non weight bearing without relief from any 
footgear.  The postoperative diagnosis was degenerative joint 
disease right posterior foot.  Later outpatient follow-up 
records are on file.

In an October 1997 statement, Dr. Gross said that while the 
veteran was in service in 1979 he developed severe bilateral 
foot pain and his arches then collapsed and he was advised to 
wear arch supports.  Recent right foot surgery and planned 
left foot surgery were noted.

A VA medical record dated in November 1997 shows that the 
veteran complained of left foot pain.  The diagnostic 
assessments were pes valgo planus, status post arthrodesis, 
right foot, and left foot plantar foot pain.  

On VA examination in November 1997, the veteran noted that he 
did not have problems with his arches before military service 
but noted that running and physical training with boots 
caused his arches to collapse.  He said that he wore arch 
supports after leaving the military but they no longer worked 
for the pain.  The recent history of right foot surgery was 
noted.  He said that he was scheduled for arthrodesis of the 
left foot.  On examination, it was noted that the veteran was 
morbidly obese.  He had two surgical incisions on the right 
ankle.  A bunion was observed over the first metatarsal head.  
Some mild lymphedema was noted in the foot.  He had 15 to 20 
degrees of dorsiflexion on the right ankle and 40 degrees of 
plantar flexion.  Expected lack of pronation and supination 
in the right ankle, status post arthrodesis was noted.  
Examination of the left ankle revealed 20 degrees of 
dorsiflexion and 40 degrees of plantar flexion, without any 
significant varus or valgus angulation of the os calcis.  The 
diagnostic impression was, in pertinent part, moderate to 
severe osteoarthritis clinically, secondary to flat feet, 
requiring arthrodesis, certainly exacerbated by the veteran's 
body habitus.  

A December 1997 statement from Dr. Gross briefly notes 
treatment the veteran received for foot problems since 1996, 
including recent right foot surgery and planned left foot 
surgery.

VA medical records reveal that in January 1998 the veteran 
underwent a calcaneal cuboid and talonavicular arthrodesis 
with staple fixation of the left foot.  The diagnostic 
assessments included pes planus valgus deformity of left 
foot.  

In a February 1998 statement, Dr. Gross indicated that the 
veteran underwent bilateral double arthrodesis surgery (in 
1997 and 1998) due to a history of severe chronic foot pain 
beginning in 1978 during military service.  It was noted that 
his bilateral foot disorder was a developmental defect which 
was asymptomatic until the stress of service related activity 
aggravated his condition and caused symptoms.  Dr. Gross 
stated that his conclusions were based on a review of the 
veteran's service medical records, and that mid tarsal pain, 
as the veteran had experienced since 1977, seems to have been 
precipitated by activities experienced at that time.  

During the April 1998 RO hearing, the veteran testified that 
he had no foot problems or injuries prior to entering 
military service.  He said that ill-fitting boots and 
military training exercises caused his flat feet.  He stated 
that he wore arch supports for his foot disorder until the 
pain became unbearable.  He related that his first post-
service treatment for flat feet was in 1996.  The veteran 
testified that he only had problems with frostbite during the 
winter months.  He said that his first post-service treatment 
for residuals of frostbite was in 1996.  

II.  Analysis

A.  Bilateral Pes Planus

The veteran's claim for service connection for bilateral pes 
planus (flat feet) is well grounded, meaning plausible.  The 
evidence has been properly developed, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled in service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such condition as are recorded in examination 
reports are to be considered as noted.  Clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that an injury or disease existed prior to service will rebut 
the presumption of soundness.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304.  

The veteran entered active duty in September 1977.  An 
entrance examination is not of record and was apparently 
lost.  On an October 1977 general examination (due to lost 
records), the veteran's feet were found to be normal; pes 
planus was not objectively noted.  Thus the presumption of 
soundness on entrance into service applies, and the 
presumption may be rebutted only by clear and unmistakable 
evidence to the contrary.  In November 1977, the veteran was 
seen complaining of pain in both feet.  Physical examination 
revealed pes planus.  The fact that the condition was noted 
so soon after his entry into service, without evidence of 
antecedent injury in service, and the fact that pes planus is 
often a congenital and not an acquired condition, suggest 
that the condition preexisted service.  See 38 C.F.R. 
§§ 3.303(c), 4.57.  It is also possible that pes planus was 
simply not detected on the October 1977 examination.  
However, there is no solid evidence of pre-service bilateral 
pes planus.  A March 1979 service medical record shows 
treatment for flat feet, and the veteran then denied previous 
foot trouble.  At his RO hearing, the veteran testified that 
he did not have foot problems prior to service.  The Board 
notes the statement by Dr. Gross that the veteran's foot 
condition was a developmental defect which was aggravated by 
service; however, this statement is not consistent with some 
of the doctor's other statements (in which he opined the flat 
feet began in service) and does not constitute clear and 
unmistakable evidence of pre-service pes planus.  In the 
judgment of the Board, there is no clear and unmistakable 
evidence of pre-service pes planus, and thus the presumption 
of soundness on entrance into service is not rebutted.  

As noted, bilateral pes planus was first reported and treated 
during service in 1977 to 1979.  Post-service flat feet were 
not medically documented until 1996, many years after the 
veteran's 1981 discharge from active duty.  However, the 
condition, by its very nature, appears to be chronic; it is 
doubtful that the feet became "unflat" after being found to 
be flat in service.  38 C.F.R. § 3.303(b).  Statements from 
Dr. Gross generally opine that the veteran's current flat 
feet are related to service, although admittedly this 
doctor's statements contain inaccuracies and inconsistencies 
(such as when flat feet were first noted in service, and 
whether the condition began during service or was 
developmental in nature).  

Bearing in mind the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that the veteran's current flat 
feet began in service.  As bilateral pes planus was incurred 
in service, service connection is warranted.  

B.  Residuals of Frostbite of the Hands and Feet

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The veteran claims service connection for residuals of 
frostbite of the hands and feet which he contends was 
incurred during service.  His claim presents the threshold 
question of whether he has met his initial burden of 
submitting evidence to show that his claim is well grounded, 
meaning plausible.  If he has not presented evidence that his 
claim is well grounded, there is no duty on the part of the 
VA to assist him with his claim, and the claim must be 
denied.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136 (1994).  For the veteran's claim for service 
connection to be plausible or well grounded, it must be 
supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Service medical records from his 1977-1981 period of active 
duty reveal that in February 1980, he was treated for a first 
degree cold injury of the hands.  There was reference to a 
foot problem as well, but no detailed findings were reported 
as to any cold injury of the feet.  On VA examinations in 
1996, it was noted that the veteran had a history of 
frostbite which was treated medically and resolved.  
Examination of the hands and feet was normal.  The Board 
notes that the mere notation of a "history" of frostbite, 
without current abnormal findings, does not constitute a 
current medical diagnosis of a disability.  Sanchez-Benitez 
v. West, No. 97-1948 (U.S. Vet.App. Dec. 29, 1999).  A 1997 
VA outpatient treatment record reflects that the veteran had 
burning and aching in his hands after shoveling snow.  The 
diagnostic impression was cold exposure, no frostbite.  

Service connection requires more than the occurrence of 
disease or injury during service; there must also be evidence 
of a current, related disability.  Caluza, supra; Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In this case there is no 
medical evidence which shows current residuals of frostbite 
of the hands or feet, and thus, the claim is not well 
grounded.  Even if there were a current diagnosis of 
residuals of frostbite, in order for the service connection 
claim to be well grounded, it would have to be supported by 
competent medical evidence showing causality between service 
and the current disability.  Caluza, supra.; Grivois, supra; 
Grottveit, supra.  In the present case, no such competent 
medical evidence of causality has been submitted.  

Although the veteran contends that he has residuals of 
frostbite of the hands and feet and such are related to 
service, as a layman, he is not competent to render an 
opinion regarding the diagnosis or etiology of a disability, 
and thus his statements in this regard do not serve to make 
his claim well grounded.  Espiritu, supra.  

Absent competent medical evidence of current residuals of 
frostbite of the hands and feet and of linkage to service, 
the claim for service connection must be denied as not well 
grounded.  38 U.S.C.A. § 5107 (a); Caluza, supra.  


ORDER

Service connection for bilateral pes planus is granted.  

Service connection for residuals of frostbite of the hands 
and feet is denied.  




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

